Title: To Thomas Jefferson from William C. C. Claiborne, 3 April 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans April 3. 1806.
                        
                        
                              On yesterday the House of Representatives recommended, as Councillors, Dominique Bouligny,
                            and Julian Poidrass.—Mr. Bouligny is a young man of Sense, and supports an amiable character;—but in my opinion, Mr.
                            Poidrass is the most deserving man in this Territory;—he was President of the late legislative Council, and acquitted
                            himself with great credit;—he has been a uniform friend to the American Government, and among its best supporters in this
                            quarter. The Councillors now in Commission, all reside in and near this City, as also does Mr. Bouligny,—but Mr. Poidrass
                            is an inhabitant of Point Coupee; and from his local situation, as well as personal merits, his appointment would, I am
                            sure, give general satisfaction.
                        
                              My official letters to the Secretaries of State and War, will give you the news from
                            Nachitoches; the prospect in that quarter is not as pleasant  could wish; but I yet hope that nothing serious will
                            happen. 
                  I am, Dear Sir, with great respect, Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    